Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The formula for the organic dye of C45H31N2NaO8S3 does not clearly identify the organic dye. Molecular formulas such as C45H31N2NaO8S3 contain no information about the arrangement of atoms. Because of this, one molecular formula can describe a number of different chemical structures.  Applicants should provide the name or structure for the disclosed organic dye. Appropriate correction is required.
Claim Objections
Claims 3-6 are objected to because of the following informalities:  In the definitions for the variables L, M, N, Q, R, T and X of these claims, applicants use both the phrases “at least one selected” and “and a combination thereof”. Only one of these phrases is necessary since both phrases have the same effect. Applicants should amend these claims so that only one phrase is used, either, “at least one selected from” or “and a combination thereof”. It is noted that if applicants decide to use “at least one”, applicants need to include the conjunction “and” before the last element in the definition of variables M, N, Q, R, T and X.  
In claim 5, the conjunction “and” is missing form between “Ho” and “Ce”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 teaches the dye comprises C45H31N2NaO8S3. The specification teaches the dye is C45H31N2NaO8S3. The description of the dye in the specification uses closed terminology while that of the claim uses open terminology. Thus what is claimed is different from that disclosed in the specification. This discrepancy needs to be corrected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 2 is indefinite as to what is the actual composition of the claimed dye. Applicants only defines the dye in terms of its molecular formula. Molecular formulas such as C45H31N2NaO8S3 contain no information about the arrangement of atoms. Because of this, one molecular formula can describe a number of different chemical structures.  Applicants should provide the name or structure for the disclosed organic dye.
Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 3 teaches the core contains both Yb and Er, but the formula (1) teaches y can be zero which means Yb need not be present. It also teaches that the shell contains both Nd and Yb, but the formula (2) teaches q can be zero which means Yb need not be present. Thus the claim is indefinite since it is unclear if Yb must be present in the core and shell or not.  
Claim 4 teaches the core contains both Yb and Tm, but the formula (3) teaches y can be zero which means Yb need not be present. It also teaches that the shell contains both Nd and Yb, but the formula (4) teaches q can be zero which means Yb need not be present. Thus the claim is indefinite since it is unclear if Yb must be present in the core and shell or not.  
Claim 5 teaches the core contains Yb, Ho and Ce, but the formula (5) teaches a can be zero and C can be zero which means Yb and/or Ce need not be present. It also teaches that the shell contains both Nd and Yb, but the formula (6) teaches q can be zero which means Yb need not be present. Thus the claim is indefinite since it is unclear if Yb must be present in the core and shell or not.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Zhao et al article.
	This article teaches an IR dye sensitized up-conversion core/shell nanophosphor which can be used as a fluorescent contrast agent. The sensitized up-conversion nanophosphor absorbs and is excited by NIR light of 808 nm or 820 nm and which emits visible green light. The article teaches the claimed nanophosphor and contrast agent.
	Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Chen et al article.
	This article teaches an IR dye sensitized up-conversion core/shell nanophosphor which can be used as in security decoding, which means it is used as an anti-counterfeiting code. The sensitized up-conversion nanophosphor absorbs and is excited by NIR light of 808 nm and which emits visible green light. The article teaches the claimed nanophosphor and code.
	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by the CN 105505374.
	The translation for this reference shows it teaches an IR dye sensitized up-conversion core/shell nanophosphor which can be used as a fluorescent contrast agent. The sensitized up-conversion nanophosphor absorbs and is excited by NIR light of about 800 nm and which emits visible green light. The reference teaches the claimed nanophosphor.
Allowable Subject Matter
Claim 7 is objected to as referring to a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	There is no teaching or suggestion in the cited art of record of a nanophosphor having the structure of claims 3-6. There is no teaching or suggestion in the cited art of record of a display apparatus comprise the nanophosphor of claim 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
2/19/21